Exhibit 10.1

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT is entered into as of May 22, 2009 by and between
INFOCUS CORPORATION, an Oregon corporation (“Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, both in its individual capacity as a Lender and as
administrative Wells Fargo for the Lenders designated in the Credit Agreement
referred to below (“Wells Fargo”).

RECITALS

A. Borrower, Wells Fargo and the Lenders have previously entered into that
certain Credit Agreement dated as of October 25, 2004 (as amended, the “Credit
Agreement”).

B. Wells Fargo and Borrower desire to address Borrower’s failure to comply with
the requirements of Section 6.8 of the Credit Agreement as a result of the
Change of Control that occurred on May 22, 2009 (the “Breach”).

C. Borrower is entering into this Amendment with the understanding and agreement
that, except as specifically provided herein, none of Wells Fargo’s or any
member of the Lender Group’s rights or remedies set forth in the Credit
Agreement or any other Loan Document is being waived or modified by the terms of
this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Definitions. All terms defined above shall have the meanings set forth above.
All capitalized terms not defined herein shall have the meanings attributed to
them in the Credit Agreement. The following term shall have the meaning set
forth below:

“Interim Period” means the period from the date hereof until the earlier of
(i) August 31, 2009 or (ii) the first to occur of: (A) any representation or
warranty made by Borrower herein is, or becomes, untrue or misleading in any
material respect; or (B) a breach by Borrower of any of its obligations
hereunder or under the Loan Documents (except for the Breach).

2. Borrower’s Acknowledgments. Borrower hereby acknowledges and agrees as
follows: (a) it is obligated to Wells Fargo pursuant to the Loan Documents,
(b) the Loan Documents are legal, valid and binding obligations of Borrower
enforceable in accordance with their terms; (c) it has no defense, offset, claim
or counterclaim with respect to any of the Loan Documents or its obligations
thereunder; and (d) as a result of the Breach, an Event of Default exists.

 

PAGE 1



--------------------------------------------------------------------------------

3. Forbearance.

3.1 So long as Borrower strictly and punctually performs all of its obligations
hereunder and under the Loan Documents (subject only to the presence of the
Breach) and each representation or warranty of Borrower hereunder remains true
and correct in all respects, Wells Fargo shall forbear, during the Interim
Period, from exercising their remedies under the Loan Documents with respect to
Breach and, during the Interim Period, shall advance credit thereunder as if the
Breach had not occurred.

3.2 This Agreement is not a waiver by Wells Fargo of the Breach, any other
existing Default or any future Default and shall not prevent Wells Fargo from
exercising their right to pursue their remedies as a result of the Breach,
except during the Interim Period as provided in Section 3.1. Wells Fargo’s
failure to exercise any right, privilege or remedy as a result of Borrower’s
failure to perform or comply with its obligations hereunder, the incorrectness
or the falsity of any representation or warranty of Borrower contained in this
Agreement or the occurrence after the date hereof of any further Default shall
not (i) prejudice or otherwise adversely affect any Wells Fargo’s right at any
time to exercise any right, privilege or remedy available to it under the Loan
Documents or otherwise, (ii) be deemed to amend or alter any provision of this
Agreement or any of the Loan Documents or (iii) constitute a course of dealing
or other basis for altering any of Borrower’s obligations or any of Wells
Fargo’s rights, privileges or remedies under any of the Loan Documents or
otherwise. Except as expressly set forth in this Agreement, all of the
provisions of the Loan Documents shall remain in full force and effect.

4. Borrower’s Representations and Warranties. Borrower hereby represents and
warrants to Wells Fargo that:

4.1 Borrower has all requisite corporate power and authority to execute, deliver
and carry out this Agreement. Borrower has taken all corporate action necessary
to authorize the execution, delivery and performance of this Agreement and has
duly executed and delivered this Agreement. This Agreement constitutes the valid
and legally binding obligation of Borrower enforceable against it in accordance
with its terms.

4.2 No Default exists or is continuing under the Loan Documents, except the
Breach.

4.3 No oral or written statement by Wells Fargo, other than within this
Agreement, or of any of its officers or representatives shall constitute a
representation, covenant, warranty or agreement on the part of Wells Fargo to
waive the Breach or to restructure in any way any of the Obligations. The
practices and methods of dealing between Wells Fargo and Borrower in connection
with this Agreement shall not constitute evidence or create any expectation or
reliance on the part of Borrower applicable to any future transaction or
accommodation by Wells Fargo.

 

PAGE 2



--------------------------------------------------------------------------------

5. Release. In consideration of the agreements and undertakings of Wells Fargo
in this Agreement, Borrower hereby releases, acquits and forever discharges
Wells Fargo, its affiliates, participants, officers, employees, agents,
successors and assigns, of and from any and all claims, demands, damages,
liabilities, obligations, actions or causes of action in suits or causes of suit
and unconditionally waives any defense, either at law or in equity, whether
known or unknown, arising out of, connected with or in any way related to the
Obligations, the Loan Documents, the relationship between Wells Fargo and
Borrower (or any Guarantor) to and including the date of this Agreement.

6. Fee. Upon execution of this Forbearance Agreement, Borrower shall pay to
Wells Fargo, for the ratable benefit of Lenders, a fee of $0.00.

7. Effective Date. Upon payment of the fee set forth above, this Forbearance
Agreement shall be effective as of the date first written above.

8. Miscellaneous.

8.1 Borrower promises to pay to Wells Fargo immediately upon demand the full
amount of all payments, advances, charges, costs and expenses, including,
without limitation, reasonable attorneys’ fees (whether incurred at the trial or
appellate level, in an arbitration or an administrative proceeding, in
bankruptcy, including, without limitation, any adversary proceeding, contested
matter or motion, or otherwise) incurred by Wells Fargo in connection with
(a) the negotiation and preparation of this Agreement, (b) the enforcement,
preservation or protection (or attempt at enforcement, preservation or
protection) of any rights or remedies of Wells Fargo under this Agreement or
under any Loan Document or (c) the relationship between Wells Fargo and
Borrower.

8.2 This Agreement contains the entire understanding and agreement of the
parties with respect to Wells Fargo’s forbearance and willingness to extend
credit to Borrower during the Interim Period and is intended fully to integrate
all prior negotiations, discussions, proposals or understandings, either oral or
written, with respect to the subject matter of this Agreement. In the event of a
conflict or inconsistency between the provisions of this Agreement and the Loan
Documents, this Agreement shall control.

8.3 Time is of the essence of each and every provision of this Agreement and
each of the Loan Documents.

8.4 WELLS FARGO AND BORROWER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS OR EVENTS REFERENCED
HEREIN OR CONTEMPLATED HEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS OR OTHERWISE. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. A COPY OF THIS SECTION
MAY BE FILED WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO
TRIAL BY JURY AND THE CONSENT TO TRIAL BY COURT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR

 

PAGE 3



--------------------------------------------------------------------------------

OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

8.5 This Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon.

8.6 This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns. Borrower may not assign any
of its rights or delegate any of its duties hereunder without the prior written
consent of Wells Fargo.

8.7 Any amendment, waiver or modification of this Agreement may be made only
with the written consent of the parties hereto. No failure by any party to
insist upon the strict performance of any provision of this Agreement, or to
exercise any right or remedy consequent upon a breach thereof, shall constitute
a waiver of any such breach or of any subsequent breach of the same or any other
provision. No waiver of any provision of this Agreement shall be deemed a waiver
of any other provision of this Agreement or a waiver of such provision with
respect to any subsequent breach, unless expressly provided in writing.

8.8 UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY WELLS
FARGO CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL,
FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S RESIDENCE MUST BE
IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY WELLS FARGO TO BE
ENFORCEABLE.

IN WITNESS WHEREOF, the parties have executed this Forbearance Agreement as of
the date first above written.

 

INFOCUS CORPORATION     WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender and Administrative Agent By:   /s/ Lisa K. Prentice       Title:  
Chief Financial Officer             By:   /s/ Norm Chin       Title:   Vice
President

 

PAGE 4